         Case 2:14-cv-04687-ER Document 367 Filed 02/15/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOS SOUROVELIS, et al.,

       Plaintiffs,                                    Civil Action No. 2:14-cv-04687-ER

vs.                                                Assigned to the Honorable Judge Robreno

CITY OF PHILADELPHIA, et al.,                             Special Management Track

       Defendants.


             PLAINTIFFS’ NOTICE OF FILING SECOND ADDENDUM
           OF PROPOSED REVISED CONSENT DECREE ON PLAINTIFFS’
                   FIFTH AND SIXTH CLAIMS FOR RELIEF

       PLEASE TAKE NOTICE that the Plaintiffs, District Attorney Defendants, and City

Defendants have executed a Second Addendum to the Proposed Revised Consent Decree on

Plaintiffs’ Fifth and Sixth Claims for Relief, consistent with this Court’s directions. The Second

Addendum is attached as Exhibit 1.

Dated: February 15, 2021

Respectfully submitted,

 INSTITUTE FOR JUSTICE                            KAIRYS, RUDOVSKY, MESSING, FEINBERG & LIN
 By: /s/ Robert Frommer                           David Rudovsky (I.D. Number 15168)
 Robert P. Frommer*                               The Cast Iron Building
 Dan Alban*                                       718 Arch Street
 Milad Emam*                                      Suite 501 South
 Robert Peccola*                                  Philadelphia, PA 19106
 901 North Glebe Road, Suite 900                  Email: drudovsky@krlawphila.com
 Arlington, VA 22203                              Tel: (215) 925-4400
 Email: rfrommer@ij.org; dalban@ij.org;           Fax: (215) 925-5365
 memam@ij.org; rpeccola@ij.org
 Tel: (703) 682-9320
 Fax: (703) 682-9321
 *Admitted Pro Hac Vice
